Case 1:17-cr-00779-LAP Document 200 Filed 12/02/18 Page 1 of 6
                                                            Three Bryant Park
                                                            1095 Avenue of the Americas
                                                            New York, NY 10036-6797
                                                            +1 212 698 3500 Main
                                                            +1 212 698 3599 Fax
                                                            www.dechert.com


                                                            BENJAMIN E. ROSENBERG

                                                            benjamin.rosenberg@dechert.com
                                                            +1 212 698 3622 Direct
                                                            +1 212 698 0495 Fax
 December 2, 2018


 VIA HAND DELIVERY AND ECF

 Honorable Loretta A. Preska
 United States Courthouse
 500 Pearl Street, Room 2220
 New York, NY 10007-1312

 Re: United States v. Chi Ping Patrick Ho, 17 Cr. 779 (LAP)

 Dear Judge Preska:

         This letter is respectfully submitted to expedite the charge conference by (I)
 setting forth the defendant’s objections to the Court’s proposed instructions, and (II)
 addressing those portions of the instruction that the Court marked “if applicable” or “if
 requested,” in advance of the conference.

 I.     Defendant’s Objections to the Proposed Charge

         With one exception, set forth below in paragraph I.C., the objections that we
 assert were set forth in our letter to the Court dated November 13, 2018. We understand
 that the Court has denied those objections. We submit this letter to ensure that our
 objections are preserved. United States v. Masotto, 73 F.3d 1233, 1237–38 (2d Cir.
 1996).

        A.      Objections to Certain Instructions Based on United States v. Hoskins

         We continue to maintain that under United States v. Hoskins, 902 F.3d 69 (2d Cir.
 2018), to find the defendant guilty of Counts Two and Three (15 U.S.C. § 78dd-2) the
 jury must find that the defendant’s criminal acts were taken on behalf of a domestic
 concern. We further submit that there is substantial evidence that he was acting on behalf
 of CEFC Energy Company or the CEFC NGO based in Hong Kong, rather than on behalf
 of any domestic entity. We therefore respectfully object to the following counts in the
 Court’s proposed Instructions. (For the Court’s convenience, we reference the
 corresponding instruction in our proposed instructions submitted on October 22, 2018
 (Docket No. 151-1)):
Case 1:17-cr-00779-LAP Document 200 Filed 12/02/18 Page 2 of 6

                                                             Hon. Loretta Preska
                                                             December 2, 2018
                                                             Page 2




  Court’s Instruction                            Defendant’s Proposed Instruction

  Count Two: Violating the Foreign         12
  Corrupt Practices Act (Domestic Concern:
  Chad) – The Indictment [Page 42]

  Count Two: Violating the Foreign         13
  Corrupt Practices Act (Domestic Concern:
  Chad) – Elements of the Offense [Page
  44]

  Count Two: Violating the Foreign         14
  Corrupt Practices Act (Domestic Concern:
  Chad) First Element: Domestic Concern
  [Page 45]

  Count Three: Violating the Foreign       21
  Corrupt Practices Act (Domestic Concern:
  Uganda) [Page 53]



        We also respectfully submit that, under Hoskins, if the defendant was not acting
 on behalf of a domestic entity then he cannot be convicted of conspiring to violate the
 78dd-2, or of aiding and abetting another to do so. We therefore object to the Court’s
 omission of defendant’s proposed instruction (Request 8A of Docket No. 151-1)
 regarding the category of persons who may be prosecuted under 18 U.S.C. § 371 for
 conspiracy to violate § 78dd-2, and to the Court’s instruction on aiding and abetting
 [page 85]. We submit that defendant’s proposed instruction on aiding and abetting
 (Request No. 47 of Docket No. 151-1) is consistent with Hoskins.

        B.      Objection to the Court’s Instruction on Venue

         We continue to object to the Court’s instruction as to venue to the extent that it
 instructs the jury that it must find that “any act in furtherance of the crime charged” took
 place within the Southern District of New York. For the reasons stated in our November
 13, 2018, letter, we respectfully submit that the jury should be instructed that it must find
 that the “act or acts constituting the crime you are considering” took place in the
 Southern District of New York. We believe that “acts in furtherance” of the charged
 crime is broader than “acts constituting” the charged crime, as the former formulation
Case 1:17-cr-00779-LAP Document 200 Filed 12/02/18 Page 3 of 6

                                                                Hon. Loretta Preska
                                                                December 2, 2018
                                                                Page 3




 may include preparatory acts or meetings that lead to, but do not constitute, the crime
 charged. In this case, for example, the jury might believe that Dr. Ho was acting “in
 furtherance” of a plan to pay a bribe to Mr. Kutesa when the two met in New York in
 2014 or 2015, and thus was a sufficient predicate for venue for Counts Three and Four.
 The defendant contends, however, that such meetings were not “acts constituting the
 crimes” alleged in those counts. The defendant’s proposed instruction was Request No.
 48 of Docket 151-1.

         C.      A Special Venue Instruction is Required for Counts Six Through Eight

         Title 18, United States Code Section 1956 has its own venue provision, §
 1956(i).1 Based upon that provision, we would respectfully request that the Court
 instruct the jury with respect to venue on those counts as follows:

            With respect to Counts Six, Seven, and Eight, the money laundering
          conspiracy count, and the substantive money laundering counts, a special
          venue instruction applies. With respect to Count Six, you must find by a

 1
         Section 1956(i) reads as follows:

     Venue

     (1) Except as provided in paragraph (2), a prosecution for an offense under this section or
         section 1957 [18 U.S.C. § 1957] may be brought in—

         (A) any district in which the financial or monetary transaction is conducted; or

         (B) any district where a prosecution for the underlying specified unlawful activity could
             be brought, if the defendant participated in the transfer of the proceeds of the
             specified unlawful activity from that district to the district where the financial or
             monetary transaction is conducted.

     (2) A prosecution for an attempt or conspiracy offense under this section or section 1957 [18
         U.S.C. § 1957] may be brought in the district where venue would lie for the completed
         offense under paragraph (1), or in any other district where an act in furtherance of the
         attempt or conspiracy took place.

     (3) For purposes of this section, a transfer of funds from 1 place to another, by wire or any
         other means, shall constitute a single, continuing transaction. Any person who conducts
         (as that term is defined in subsection (c)(2)) any portion of the transaction may be
         charged in any district in which the transaction takes place.
Case 1:17-cr-00779-LAP Document 200 Filed 12/02/18 Page 4 of 6

                                                             Hon. Loretta Preska
                                                             December 2, 2018
                                                             Page 4




         preponderance of the evidence that the financial or monetary transaction
         that you are considering was conducted in the Southern District of New
         York, or that an overt act in furtherance of the conspiracy took place in
         the Southern District of New York. With respect to Counts Seven and
         Eight, you must find by a preponderance of the evidence that the
         financial or monetary transaction that you are considering was conducted
         in the Southern District of New York.

        D.      Objection to the Definition of Specified Unlawful Activity With Respect
                to Counts Seven and Eight of the Indictment

         We continue to object to the Court’s instruction regarding intent to promote a
 “specified unlawful activity” for purposes of Counts Seven and Eight of the indictment.
 For the reasons stated in our November 13, 2018 letter, we respectfully submit that the
 jury should be instructed to consider only the alleged violations of 15 U.S.C. § 78dd-2
 and the alleged violations of the laws of Chad or Uganda. We maintain that the reference
 to “any felony violation of the Foreign Corrupt Practices Act” in the Money Laundering
 Statute does not include 15 U.S.C. § 78dd-3, which was not in place at the time that the
 Money Laundering Statute was enacted. The defendant’s proposed instructions regarding
 specified unlawful activities are Requests 40 and 45 of Docket 151-1.

 II.    Defendant’s Positions on the “If Applicable” and “If Requested” Items In
        The Court’s Proposed Charge

        With regard to the instructions that the Court identified as “if applicable” or “if
 requested,” the defendant’s position is as follows:

  Court’s Instruction            Page                           Defendant’s Position

  Whether the jury will be       22                             We would defer to the
  provided with the                                             Court’s practice on this
  indictment                                                    matter.

  Reference to defendant’s       22                             Not applicable
  testimony

  Conscious avoidance            38, 65, 90                     Not applicable
Case 1:17-cr-00779-LAP Document 200 Filed 12/02/18 Page 5 of 6

                                              Hon. Loretta Preska
                                              December 2, 2018
                                              Page 5




  Court’s Instruction         Page               Defendant’s Position

  Lawfulness or benefits of   93                 Applicable
  acts or goals no defense

  Law enforcement or          94                 Applicable
  government witness

  Non-prosecution             95                 Applicable
  agreements

  Preparation of witnesses    97                 Not applicable

  False exculpatory           98                 Not applicable
  statements

  Similar acts                99                 Applicable

  Transcripts of recordings   100                Applicable

  Particular investigative    102                Not applicable
  techniques

  Use of evidence obtained    102                Applicable
  pursuant to searches and
  seizures

  Stipulations of testimony   104                Applicable

  Stipulations of fact        104                Applicable

  Redaction of evidentiary    104                Applicable
  items

  Uncalled witnesses,         105                Not applicable
  equally available

  Character witnesses         106                Not applicable
Case 1:17-cr-00779-LAP Document 200 Filed 12/02/18 Page 6 of 6

                                              Hon. Loretta Preska
                                              December 2, 2018
                                              Page 6




  Court’s Instruction           Page             Defendant’s Position

  Defendant’s testimony         107              Not applicable

  Defendant’s right not to      108              We request the instruction
  testify

  Expert testimony              109              Not applicable

  Dual intent no defense        111              Applicable



 Respectfully submitted,

 /s/ Benjamin E. Rosenberg

 Benjamin E. Rosenberg

 cc:    All counsel of record
